﻿108.	 Mr. President, it is a pleasure for me to congratulate you on your election to the presidency of the thirty-eighth session of the General Assembly, and I wish you every success in your task. At the same time, I should like to pay a tribute to Mr. Imre Hollai, the outgoing President, for his efforts, as well as to the Secretary-General for all that he has done during the past year.
109.	I should also like to congratulate Saint Christopher and Nevis on its independence and its accession to membership in the United Nations.
110.	The world today is facing serious dangers and is exposed to complex crises which jeopardize international peace and security. They threaten the detente and cooperation which followed the Second World War. Apart from the Palestine question and the Middle East problem, the occupation of Lebanon by Israeli troops, as well as the problems of South-East Asia, Namibia and southern Africa, fighting is raging in Central America and the Caribbean basin.
111.	That state of tension in various regions of the world is accompanied by a failure to reach an agreement on strategic disarmament. The attempt to deploy missiles in Europe and other parts of the world is a grave set-back to international detente and has returned the world to an atmosphere of tension, heralding the re-institution of the cold war with its negative effects on the international situation and its direct threat of propelling the world into a new stage of direct confrontation among the great Powers.
112.	It is imperative to point out, in particular, the world economic situation and its repercussions not only on the welfare of the peoples of the developed world, but also on the peoples of the third world that are suffering more than others because of their social and economic structures inherited from the colonialist eras. All that is bound to have grave consequences on the development of international life and the future of all nations of the world.
113.	I should like to point out a number of major problems facing the peoples today.
114.	Despite the United Nations resolutions on racism in southern Africa, on the question of Namibia and on the independence of the peoples of southern Africa, the racist regime still occupies Namibia, attacks Angola and Mozambique and threatens the African front-line States. The continuation of such a situation is not only a tragedy for the peoples of that region of the world, who have suffered during many centuries of injustice and oppression, but also an affront to the entire world. We stand by the side of the African peoples in their staunch struggle to bring down the racist regime and to achieve the independence of the peoples of southern Africa. Their struggle is part of the struggle of the third world for liberation, independence and sovereignty.
115.	In another part of the world, the problem of Cyprus remains unsolved. That situation has led to the continuation of the suffering of the Cypriot people. It is therefore necessary to seek a quick and just solution of that issue, based on United Nations resolutions, through negotiations between the two Cypriot communities and on the basis of guaranteeing the unity of the island and its non-alignment. We hope that negotiations will continue under the auspices of the Secretary-General.
116.	The Korean issue also remains unresolved. We support the unity of Korea and the implementation of the joint communiqué signed by the two parts of the peninsula in 1972.
117.	In Central America, threats against Nicaragua, Cuba and Grenada are escalating day by day as United States involvement continues to increase in that region, making the situation even more complex and posing the danger of a conflict that would have serious consequences for the international situation.
118.	We support Nicaragua, Cuba and Grenada in their just struggle to maintain their national sovereignty and independence and ensure non-interference in their internal affairs.
119.	The General Assembly is still considering an item concerning Afghanistan. We believe that the Afghan Government is entitled to defend the independence of Afghanistan against all kinds of outside intervention in its internal affairs. We have strong historical and cultural links with the Afghan people. Afghanistan is also a fellow member of the Movement of Non-Aligned Countries, and we are anxious that it should remain so. The Afghan people have the right to choose its own system of government. Consequently, we attach a great deal of importance to the need to conduct negotiations between the Government of the Democratic Republic of Afghanistan and its neighbours in order to achieve peaceful solutions that would guarantee the peace and security of that region and safeguard the unity, independence and non-alignment of Afghanistan.
120.	In such a tense international situation, the Non- Aligned Movement represents an international approach seeking to realize peace, justice, progress, welfare and non-confrontation for all peoples of the world. The latest Conference of Heads of State or Government of Non- Aligned Countries, held at New Delhi, dealt with the international problems facing the world. It did so with a deep sense of responsibility towards the future of mankind and the right of the peoples to self-determination. The resolutions adopted at New Delhi constitute an important basis for maintaining international peace and security and keeping evolution of the international situation under control. The Conference also advanced proposals for dealing with the world economic situation.
121.	However, the problem does not lie with that just and comprehensive approach of countries that constitute the great majority of the members of the international community. It rather lies with the intransigent attitude adopted by the forces of imperialism, injustice, racism and Zionism.
122.	Among the most volatile and tense international problems is the situation in the Middle East. This is true because of the location of the area and its strategic, historic and economic importance. The unique characteristics of the Middle East have placed a heavy burden on it throughout history; it has been the object of colonialist designs for centuries. What is unfolding today in the region is but a modern version of past stages of development.
123.	In the eleventh century the area was exposed to colonialist invasions called the Crusades. The Napoleonic expedition was another version, followed by frequent resort to military threats in the nineteenth century, especially during the events in Lebanon between the years 1840 and 1860. Western colonialism again reared its ugly head during the First World War, bringing to the region a scheme to seize Palestine and hand it over to the Zionist movement. A number of events followed, and the racist entity was created in that region, nurtured and supported by the United States and its Western allies. Because of that support in the military, political and economic fields, that entity was able to occupy Palestine and parts of Syria, Egypt and Lebanon.
124.	The gravity of the situation in the Middle East region is due to the following reasons.
125.	First, the usurpation of Palestine and parts of other Arab territories by the Zionist movement and the establishment of an entity based on racism, discrimination, despotism and domination, displaying an ideology that somehow linked the colonialist and expansionist objectives of the Zionist movement with mythical illusions to furnish a pretext for the brutal crimes that Israel has perpetrated and is still perpetrating in Palestine and the Arab territories exposed to aggression. The policy of displacement, annexation and alteration of the demographic structure in Palestine and the occupied Arab territories, as well as the violation of United Nations resolutions, the Charter and international law, and the foiling of all peace initiatives proposed through the United Nations—all those policies and acts reflect the nature of the strategy of the Zionist movement and its aggressive and expansionist objectives and purposes.
126.	Secondly, another reason for the explosive state of tension in the region is the renewal of greedy colonialist designs on the resources of the region and its strategic location. Our region's experiences in various historic eras are recurring today. The American and other aircraft carriers and warships are but a modem version of the colonialist expeditions and Crusades to which our Arab nation has been subjected at various stages of its history. We are confident that our Arab nation will defeat the new invaders, just as it has defeated all colonialist invasions throughout its long history. Nothing remains of those invasions but scattered ruins, which are visited by tourists who are the descendants of the previous invaders.
127.	The American involvement in Lebanon and the direct interference of United States naval units in the civil war in support of one side represent a danger to the region and are a serious indication of the beginning of the "Vietnamization" of Lebanon. The United States Administration and its allies should read ancient and modern history, learn its lessons and cease to embroil their peoples and interests in wars of which they cannot be the winners.
128.	We warn the United States Administration that the military involvement in the Middle East will prove as ill- fated as its involvement in Viet Nam. We remind its allies that have hastened to send their fleets and war-planes to that region that we threw them out the door following a long, bloody struggle, and we shall not give them the opportunity to return through the window. Let them be sure that through our determination and ability we have closed not just the doors, but also the windows, in the faces of the invaders. They can be sure that their aircraft- carriers and fleets will not intimidate us or weaken our determination to defend our land and future and exercise our right of self-defence.
129.	The Atlantic m' '1ary presence in the Mediterranean is a challenge not only to us but to the entire international community, as it is a threat to security and peace. It is an expression of the rejuvenation of the aggressive colonialist spirit against the peoples and their right to self- determination, as well as against the peoples and Governments concerned. Our nation, which has defeated all invaders by its struggles and determination throughout history, will defeat the new invaders.
130.	In talking about the ambitions of United States imperialism and some of the Western allies, it is imperative to point out the interrelation of the objectives, interests and ambitions of those forces and those of the Zionist entity, which they consider their eastern military flank and use as an advanced forward base. This explains the volume of military, political and economic aid extended to Israel.
131.	The gravity of the situation results from Israel's aggressive intransigence, which is enjoying all-out support and backing from the United States. After proceeding to annex the Golan and embarking on a comprehensive programme of building settlements in the occupied territories, Israeli forces invaded Lebanon. The invasion of Lebanon has served aggressive expansionist Israeli interests. It is worth recalling here the memorandum submitted by Chaim Weizmann to the World Peace Conference in Versailles in 1919, in which he defined the political boundaries of Palestine, and not of the State of Israel. According to those proposed boundaries, the northern limit starts at a line near Sidon, crossing the eastern mountain range of Lebanon and passing through Syrian territories up to a particular point in those territories.
132.	The invasion has also served United States interests within a strategic framework aimed at imposing United States hegemony on the Middle East region, but such hegemony can be imposed only by oppressing the peoples of the region.
133.	The United States, as a super-Power, should have fulfilled its special responsibility for security and peace in the world and should have opposed the aggression and taking appropriate measures against Israel. Instead, however, together with Israel, it imposed, under the fire of aggression during the siege of Beirut, an agreement effected by the United States envoy, Mr. Philip Habib. Under the shadow of occupation and contrary to the Vienna accords and the Charter of the United Nations, the United States succeeded in imposing an agreement on Lebanon that threatens its national unity, violates its sovereignty, undermines its national independence, isolates it from its Arab nation and constitutes a threat to the security, the interests and the future of Syria and the Arab world.
134.	There was manifest exploitation and evident blackmail in regard to the particularly painful situation suffered by the brotherly people of Lebanon because of the civil war and the national divisions imposed on them with a view to ensuring that Israel would gain as much as possible, regardless of the sufferings, the dangers and the damage inflicted on a United Nations Member State which has always been in the forefront of peace-loving States.
135.	Despite the difficult situation in Lebanon—on which I do not wish to dwell, since there is no room here to discuss such issues—the Lebanese patriotic resistance confronted the Israeli occupation with great heroism, notwithstanding the difficult and complex circumstances our brothers in Lebanon are experiencing. The great majority of the Lebanese people also oppose the agreement imposed on Lebanon and do not recognize it. They have firmly declared that they will continue to oppose the agreement until it is dropped.
136.	Our position on all these issues is clear and is based on the following principles. First, Lebanon's unity, independence and sovereignty are among the principles whose violation or infringement can never be accepted by Syria and the other Arab States. The Arab States will keep working towards that end and assisting the brotherly Lebanese people to recover their national unity and independence and sovereignty over all their territories. In this regard, we contributed to the achievement of the agreement concluded a few days ago between the opposing sides in the civil war in Lebanon. Secondly, Israel must withdraw unconditionally from Lebanon, in accordance with Security Council resolution 509 (1982). Thirdly, the agreement imposed on Lebanon must be overturned, since this agreement was imposed under the shadow of occupation. Any agreement imposed under occupation or through the use or threat of force is considered null and void. In this connection, it must be pointed out that no attempt of any kind to bring about the implementation of this ill-omened agreement can succeed. We shall stand by our people in Lebanon in their struggle until that agreement is thwarted. Fourthly, the multinational forces must leave Lebanon, because they have gone beyond their declared objectives and are posing a grave threat to peace and security in the region. They remind us of the colonialist expeditions in previous stages of the history of our region.
137.	Despite this complex and grave situation, the Arabs have remained committed to the principle of establishing a just and comprehensive peace, based on and within the framework of the Charter and resolutions of the United Nations, because they appreciate the repercussions of such an explosive situation on world security and peace, inasmuch as they consider their peace and security part of the peace and security of the entire world. Appreciating their regional and international responsibility, the Arab heads of State, at the Twelfth Arab Summit Conference, at Fez, approved a new peace initiative Israel, however, responded by rejecting it and by intensifying its aggression in the territories occupied in the war of 1967 and in Lebanon.
138.	We believe that the attainment of a just peace requires fulfilment of the following conditions.
139.	First, American involvement in the Middle East must cease. They must desist from the plans of hegemony aimed at controlling the resources of the region or its strategic location. The Arabs, who reject hegemony and aggression aimed at devouring their resources, likewise reject their resources' being used as a factor in the complication of the world economic situation, especially as they are willing to co-operate on an equal footing with all countries and peoples of the world. As they confronted colonialism in all its forms throughout their long history, the Arabs will also resist attempts to impose domination. As they are determined to keep their countries free, sovereign, independent and active in the Movement of Non-Aligned Countries, they equally reject subservience and alignment and the use of their countries as bases for aggression against other States and nations.
140.	Secondly, a strategic balance must be maintained in the region between the parties to the conflict, since with military superiority the superior party would remain intransigent while the weaker party would become more adamant in its attitudes. In this respect we call on the United States to halt all types of aid and support to Israel, especially in the military field.
141.	Thirdly, there must be a declaration of commitment to the Charter and to resolutions on the question of Palestine and the situation in the Middle East. This would mean that the Israelis should accept the following: total withdrawal from all Arab territories occupied in 1967; recognition of the inalienable national rights of the Palestinian Arab people, including their right to repatriation, self-determination, the establishment of their own independent State on their national soil, as well as the recognition of the PLO, their sole legitimate representative; and unconditional withdrawal from Lebanon in accordance with Security Council resolution 509 (1982).
142.	These conditions constitute the basic prerequisite for halting the further deterioration of the situation, lest there come a time when it gets out of control, with all the serious implications that may entail not only in the region but also in the world as a whole.
143.	Any survey of Israel's history of aggression would show it to be replete with all kinds of crime and violations of the Charter and United Nations resolutions. I do not wish to dwell on the resolutions which Israel has violated, rejected or refused to recognize, but I must raise again the question we have raised in previous sessions, namely, that of sanctions against this Member State, one of whose basic characteristics has become violation of the Charter and continuous use of force and aggression.
144.	Therefore, once again we raise the following two issues: Israel's membership in the world Organization, following its violation of its own commitments undertaken at the time of its admission to the United Nations and the decision that Israel should abide by the Charter and by resolution 273 (III), adopted by the General Assembly in 1949; and secondly, the imposition of sanctions by the Member States against this Member, which has become an odd, unique phenomenon in international life, no less infamous than the Nazi phenomenon.
145.	The gravity of the situation in our region, with all the dangers of increased involvement by the United States and some of its allies, makes it incumbent upon the world Organization to take decisive positions, not only in the interests of security and of Member States, but also to safeguard the security and the interests of all countries in the world.
146.	We shall remain loyal to the Organization's Charter and resolutions. This loyalty to the Charter and our commitment to international peace and security make it imperative for us always to use our legitimate right to self-defence to protect our interests, the independence of our countries and our national sovereignty. 155. We call upon all States and peoples of the world to realize the seriousness of the situation and to stand by our side, for ours is the cause of right and justice.
.
